Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-12 and 16-18 in the reply filed on 08/19/2022 is acknowledged.
Claims 13-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nappi et al. (US 2019/0045838 A1) (hereinafter Nappi) and further in view of Lisan et al. (US 2016/0106147 A1) (hereinafter Lisan).
Regarding claims 1, 2, 5-6, and 11, Nappi discloses a smoking article (10) comprises a tobacco rod (12), a filter (14) in axial alignment with the tobacco rod (10) (i.e. filter joined at one end of the rod) , the filter (14) comprising a hollow tube segment (22) (i.e. a mouthpiece or filter element comprising a longitudinally extending hollow rod (claim 1)/tubular rod (claim 2) of filtering material), having a wall thickness of no more than 0.9 mm (i.e. wherein the distance between the inner and outer surfaces is 1 mm or less (claims 1 and 2), 0.3 mm to 0.95 mm (claim 5) and 0.5 mm to 0.8mm (claim 6)) and a filtration portion upstream of the hollow tube segment (22), the filtration portion comprising one or more filter segments; wherein the hollow tube segment (22) defines a cavity (26) at the mouth end of the filter (14) providing an unrestricted flow channel that extends from the downstream end of the filtration portion to the mouth end of the filter (the inner surface of the hollow/tubular rod defining at least one channel which extends the full length of the mouthpiece or filter element) (Figs. 2-3, [0007]).  The hollow tube segment (22) is formed from a fibrous filtration material and comprises a filter plasticiser, wherein the amount of filter plasticiser is at least 22 percent by weight [0007].  
Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the disclosure of 22 percent plasticiser by weight as taught by Nappi renders obvious the limitation 21.5% plasticiser by weight because “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” See MPEP 2144.05.  

Regarding claims 3 and 4, Nappi discloses a smoking article (10) comprises a tobacco rod (12), a filter (14) in axial alignment with the tobacco rod (10) (i.e. filter joined at one end of the rod) , the filter (14) comprising a hollow tube segment (22) (i.e. a mouthpiece or filter element comprising a longitudinally extending hollow rod (claim 1)/tubular rod (claim 2) of filtering material), having a wall thickness of no more than 0.9 mm (i.e. wherein the distance between the inner and outer surfaces is 1 mm or less (claims 1 and 2), 0.3 mm to 0.95 mm (claim 5) and 0.5 mm to 0.8mm (claim 6)) and a filtration portion upstream of the hollow tube segment (22), the filtration portion comprising one or more filter segments; wherein the hollow tube segment (22) defines a cavity (26) at the mouth end of the filter (14) providing an unrestricted flow channel that extends from the downstream end of the filtration portion to the mouth end of the filter (the inner surface of the hollow/tubular rod defining at least one channel which extends the full length of the mouthpiece or filter element) (Figs. 2-3, [0007]).  The hollow tube segment (22) is formed from a fibrous filtration material and comprises a filter plasticiser, wherein the amount of filter plasticiser is at least 22 percent by weight [0007].   Nappi does not explicitly disclose wherein the amount of plasticiser present in the filtering material is less than 17.5% by total weight of the filtering material and plasticiser.
However,  Lisan teaches a tobacco smoke filter element that comprises a thermoformed  longitudinally extending (annular) core (1) of plasticised cellulose acetate filtering material of circumference 16.5 mm which defines a channel or bore (2) of circular cross-section which extends longitudinally through the longitudinally extending core (Fig 1. [0059]); wherein the longitudinally extending core includes a triacetin plasticiser in an amount of 17 to 19% by weight of the tobacco smoke filtering material (Fig. 1, [0060]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter hollow tube segment of Nappi to include the amount of plasticiser as taught by Lisan which yields a structurally rigid smoking article filter element.

Regarding claims 7-10, and 16, Nappi discloses all the claim limitations as set forth in claim 1 above.  Nappi does not explicitly disclose wherein the amount of plasticiser present is from: 15% to 18.3% (claim 7), 18.5% to 19% (claim 8), 15% to 17.9% (claim 9), 18.% to 19% (claim 10), 15%-19% (claim 16), by total weight of the filtering material and plasticiser.
However,  Lisan teaches a tobacco smoke filter element that comprises a thermoformed  longitudinally extending (annular) core (1) of plasticised cellulose acetate filtering material of circumference 16.5 mm which defines a channel or bore (2) of circular cross-section which extends longitudinally through the longitudinally extending core (Fig 1. [0059]); wherein the longitudinally extending core includes a triacetin plasticiser in an amount of 17 to 19% by weight of the tobacco smoke filtering material (Fig. 1, [0060]).  
Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the disclosure of a plasticiser in an amount of 17 to 19% by weight as taught by Lisan renders obvious the limitations 15% to 18.3% (claim 7), 18.5% to 19% (claim 8), 15% to 17.9% (claim 9), 18.% to 19% (claim 10), and 15% to 19% (claim 16) by total weight of the filtering material and plasticiser because "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05. 
Regarding claim 17, Nappi discloses all the claim limitations as set forth in claim 2 above.  Nappi does not explicitly disclose wherein the amount of plasticiser present is from 15%-19% by total weight of the filtering material and plasticiser.
However,  Lisan teaches a tobacco smoke filter element that comprises a thermoformed  longitudinally extending (annular) core (1) of plasticised cellulose acetate filtering material of circumference 16.5 mm which defines a channel or bore (2) of circular cross-section which extends longitudinally through the longitudinally extending core (Fig 1. [0059]); wherein the longitudinally extending core includes a triacetin plasticiser in an amount of 17 to 19% by weight of the tobacco smoke filtering material (Fig. 1, [0060]).  
Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the disclosure of a plasticiser in an amount of 17 to 19% by weight as taught by Lisan renders obvious the limitation 15-19% by total weight of the filtering material and plasticiser because "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nappi et al. (US 2019/0045838 A1) (hereinafter Nappi) as applied to claim 11 above, and further in view of Delgado, et al. (US 2018/0338522 A1) (hereinafter Delgado).  Nappi discloses all the limitations as set forth in claim 11 above.  Nappi does not explicitly disclose a plug wrap having a weight from 20 to 50 grams per square meter (claim 12) or from 27 to 35 grams per square meter (claim 18).
However, Delgado teaches a smoking article wherein one or more filter wrappers (i.e. plug wrap) have a basis weight of more than 32 grams per square meter and less than 50 grams per square meter [0066] (i.e. a plug wrap weight from 20 to 50 grams per square meter and a plug weight from 27 to 35 grams per square meter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the filter hollow tube segment of Nappi with the plug wrap paper of Delgado which results in a wrapper to combine the filter in a combined rod filter for a smoking article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747